DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed on 07/29/2021, in which, claims 1-10, are pending. Claim 1 is independent. Claims 2-10, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Allowable Subject Matter
Claims 1-10, are Allowed. The following is an examiner’s statement of reasons for allowance: Upon further review and search, main Claim 1 is considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1.
Specifically, claim 1 contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1 [i.e. “an image reader, comprising: a medium placement unit on which a medium is placed; a feeding roller configured to contact a surface facing the medium placement unit of the medium placed on the medium placement unit, and rotate to feed the medium; a separating roller provided at a position facing the feeding roller, and configured to nip the medium together with the feeding roller; and a reading unit configured to read the medium fed by the feeding roller, wherein a curvature forming unit configured to contact the medium upstream of a nip position between the feeding roller and the separating roller in a feeding direction of the medium, and to form a curvature in the medium along a width direction intersecting the feeding direction, and a device body including the medium placement unit, the feeding roller, the separating roller, the reading unit, and the curvature forming unit are provided, the curvature forming unit is configured to switch between a first state for forming the curvature in the medium, and a second state positioned in a direction retracted from a feeding path of the medium compared to the first state, the device body is configured to switch between a first device posture, and a second device posture in which a posture of the medium placement unit is closer to a horizontal direction compared to the first device posture, and the curvature forming unit is associated with posture switching of the device body, is in the second state when the device body takes the first device posture, and is in the first state when the device body takes the second device posture”.
Further, the prior arts of record don’t disclose or suggest the features of claim 1. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1-10. Claims 2-10, which depend from claim 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677